Bigelow, C. J.
The plaintiff had no right to make the motion in the superior court on which he now relies. The award was accepted at a previous term of that court, and to the order i>y which the acceptance was decreed the plaintiff alleged exceptions, which were overruled. Bond v. Fay, 1 Allen, 211. After such proceedings, he had no right to go back to the superior court and renew his motion to set aside the award for the same reasons on which he had previously relied, and insist on supporting it by new evidence. He cannot try his case piecemeal. He was bound to present all the grounds of his objection to the award at the hearing on the first motion ; and if he omitted to do so, he cannot ask to have the case reopened. He is concluded by the former order.

Exceptions overruled